Citation Nr: 1710103	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-13 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003 and from July 2003 to June 2004, with additional inactive duty training.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case was certified to the Board by the RO in Boston, Massachusetts.  This appeal was processed electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran testified in support of this claim during a hearing before the undersigned in March 2013.  In July 2014 and May 2016, the Board remanded the claim for additional development and adjudicative action.


FINDING OF FACT

The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may a bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has a bilateral hearing loss disability that was caused by exposure to acoustic trauma in service.  He testified at the March 2013 Board hearing that he was exposed to loud noises while working on the flight line in Afghanistan.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  The Board accepts that sensorineural hearing loss may be considered an organic disease of the nervous system, and thus may be afforded the presumptions applicable to chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Board has reviewed all of the evidence of record, and finds that the preponderance of the evidence indicates that the Veteran does not have a current hearing loss disability for VA compensation purposes.

The service treatment records do not show any evidence of hearing loss that is a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran's hearing thresholds at an April 2002 examination were from 0 to 10 decibels at 500-4000 Hertz in both ears, and he denied hearing loss on his Report of Medical History.  At an August 2007 examination, puretone thresholds were between 0 and 15 decibels at 500-4000 Hertz in both ears, and he again denied any hearing loss on his Report of Medical History.  The Audiogram Analysis Report noted that the Veteran's hearing in both ears was within normal limits.

In March 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported exposure to aircraft noise while guarding the flight line during his deployment in 2003-2004 and exposure to firearm noise.  Audiometric testing was performed, and revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
0
0
0
5
5
LEFT EAR
0
0
5
0
15

Speech recognition testing revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The examiner noted that there had been no significant changes in the Veteran's hearing threshold levels since his April 2002 or August 2007 audiological screenings.

The Veteran's VA treatment records do not show any complaints or treatment related to hearing loss.  At the March 2013 Board hearing, the Veteran stated that he had not had another hearing loss examination since his 2010 VA examination.
His treatment records for other conditions note on multiple occasions that he had intact hearing, and at a March 2016 neurological evaluation, he denied any hearing changes.

As is clear from the above, the Veteran has not in the past and does not currently exhibit a "hearing loss disability" as that term in defined by 38 C.F.R. § 3.385.  Nor for that matter has the Veteran actually reported having difficulty with hearing in either a clinical setting or in lay statements to VA.  The Veteran testified at the March 2013 Board hearing that he is bothered by tinnitus, but this disorder has already been granted service connection.  He has not alleged that he actually has trouble hearing sounds, and there has been no indication that the March 2010 examination performed was not fully adequate for the purpose of determining the merits of the Veteran's claim.  It is deemed by the Board to be an accurate and highly probative picture of the whether the Veteran's bilateral hearing loss rises to the level of a disability for VA purposes.

VA regulation specifically defines the parameters of a hearing loss disability for compensation purposes, and the Veteran in this case does not meet the criteria for establishing a current disability.  Id.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the audiometric testing during the course of the claim and prior to the claim does not reflect a hearing loss disability in either the right or the left ear for VA purposes, service connection is not warranted.

The Board acknowledges that the Veteran is competent to describe experiencing extremely loud noise during service and any symptomatology regarding perceived hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his opinion as to the degree of hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological examination and testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record comes from the audiological examinations the Veteran has undergone rather than from his subjective assessment of the extent of his hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that a bilateral hearing loss has not at any time been shown to meet the criteria for a hearing loss disability for VA purposes.  The claim for service connection must therefore be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


